DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 84 is objected to because of the following informalities:  In line 2, it appears the word “great” should be changed to “greater”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Currently, claim 90 requires “The surface covering system according to claim 88 any one of claims 88 to 89.”  This is indefinite as it is unclear which claim 90 depends from.  It appears that Applicant intended to cross out the portion reading “any one of claims 88 to 89,” and the Examiner will interpret the claim this way for the rejection, but appropriate correction is necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 75-77, 80-84 and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan (8,925,677).
	With respect to Claim 75, Dugan teaches an acoustical building panel (Figure 8, #120) comprising: a body (24); and a scrim (29) attached to the body (24); the acoustical building panel (120) further comprising: a central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) having a first major surface (defined by front surface including scrim/veil #29); a perimeter portion (72) circumscribing the central portion, a recess having a recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion); the recess (72) press-formed into at least a portion of the scrim (29) present in the perimeter portion (72) (Col. 8, Lines 29-41); a second major surface (defined by rear surface having sheet #30) opposite the first major surface (defined by front surface including scrim/veil #29); and side edge surfaces (71) that define a perimeter of the acoustical building panel (24) and extend from the second major surface (defined by rear surface having sheet #30) to the recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion). 
	With respect to Claim 76, Dugan teaches wherein the recess (72) is press- formed into a portion of the body (24) present in the perimeter portion (72) (Col. 8, Lines 29-41).  
	With respect to Claim 77, Dugan teaches wherein the recess floor (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion) is formed by the scrim (29).  
	With respect to Claim 80, Dugan teaches wherein the entirety of the central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) is in a non-compressed state (Col. 8, Lines 29-41).  
	With respect to Claim 81, Dugan teaches wherein the recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion) extends inward from the side edge surfaces (71) and the recess (72) further comprises a recess wall surface (defined by at least a portion of surface of taper #72 extending between the recess floor and an inner end of taper #72, adjacent the uncompressed central portion) extending upward from the recess floor surface to the first major surface.  
	With respect to Claim 82, Dugan teaches wherein the recess (72) has a first transverse width measured from an outer edge (edge adjacent side #71) of the first major surface formed by an intersection of the recess wall surface (defined by at least a portion of surface of taper #72 extending between the recess floor and an inner end of taper #72, adjacent the uncompressed central portion) and the first major surface to a recess edge formed by an intersection of the recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion) and the side surface (71); wherein the recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion) has a second transverse width measured from the recess edge to a recess corner formed by an intersection between the recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion) and the recess wall surface (defined by at least a portion of surface of taper #72 extending between the recess floor and an inner end of taper #72, adjacent the uncompressed central portion); and wherein the recess wall surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion) has a third transverse width measured from the recess corner to the outer edge of the first major surface.  
	With respect to Claim 83, Dugan teaches wherein the second and third transverse widths could be substantially equal.  
	With respect to Claim 84, Dugan teaches wherein the second transverse width could be greater than or equal to about one-half of the third width.
	With respect to Claim 100, Dugan teaches a surface covering system (Figure 1) comprising: a support structure (11); a plurality of acoustical building panels (20 – when replaced with panels #120 of Figure 8) according to claim 75 mounted to the support structure (11) so that side edge surfaces (71) of adjacent ones of the plurality of acoustical building panels (120) define a seam (where edges #71 meet) therebetween and the recesses (72) of the adjacent ones of the plurality of acoustical building panels (120) collectively define seam channels; a seam concealment sub-system (34/35) filling the seam channels and having an exposed surface (35) that is substantially flush with the first major surfaces of the plurality of acoustical building panels (120); and a coating (31) applied to the front surfaces of the plurality of acoustical building panels (120) and the exposed surface (35) of the seam concealment sub-system (34/35) to give the surface covering system a monolithic appearance (as seen in Figure 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan (8,925,677).
	With respect to Claim 101, Dugan is relied upon for the reasons and disclosures set forth above.  Dugan further teaches wherein the coating (31) is a high solids paint (see table in Col. 10, Lines 47-59), applying one or two coats of paint (Col. 11, Lines 2-13) having an inherent, but unspecified dried thickness.  It is noted that the description of a high solids paint in Applicant’s Specification, [0099] describes the paint of Dugan, as the paint of Dugan includes a liquid carrier (i.e. water, see table), a solid blend comprising: a binder having a pH of at least about 7.0 and a Tg of at least 20°C (i.e. latex emulsion, see table); a pigment (see pigment/filler in table); and a viscosity modifier (see table) 
	Dugan fails to explicitly teach wherein the coating has a dried thickness between 7.5 mils to about 20 mils.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the coating has a dried thickness between 7.5 mils to about 20 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, adjusting the thickness of the dried coating would be obvious, and further, the thickness will vary depending on the application method as well as the skill level of a user applying the coating.
Claims 62-66, 70, 73 and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (8,925,677) in view of Yeung (8,210,310).
	With respect to Claim 62, Dugan teaches an acoustical building panel (Figure 8, #120) comprising: a panel (24) comprising: a central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) having a first major surface (defined by front surface including scrim/veil #29); a perimeter portion (72) circumscribing the central portion, the perimeter portion (72) having a recess comprising a recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion); a second major surface (defined by rear surface having sheet #30) opposite the first major surface (defined by front surface including scrim/veil #29); and side edge surfaces (71) that define a perimeter of the panel (24) and extend from the second major surface (defined by rear surface having sheet #30) to the recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion); wherein the perimeter portion (72) comprises the side edge surfaces (72), the perimeter portion (72) having a first average density and the central portion having a second average density that is less than the first average density (Col. 8, Lines 34-41).  
	Dugan fails to exactly teach wherein the panel is a fibrous panel.
	Yeung teaches a similar acoustical ceiling or wall panel material, wherein it is known to interchangeably, or alternatively use gypsum material panels, as taught by Dugan, and fibrous material panels, depending on the level of sound absorbing needed (Col. 3, Lines 36-45), as Yeung teaches that “a conventional gypsum panel would be useful where little sound absorption is needed, for example, where a large number of upholstered furniture pieces are present to absorb sound or in a room where lively acoustics are desired. A panel with more sound absorbency would be useful in a study or office where quiet is more conducive to work or study. Panels for such a room may have a fiberglass facing that transmits sound into the interior of the panel and mineral wool inside the panel to absorb the sounds (Col. 3, Lines 36-45).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dugan, with the apparatus of Yeung so as to provide a panel with more sound absorbency that would be useful in a study or office where quiet is more conducive to work or study, as opposed to a gypsum panel, which would be useful where little sound absorption is needed, for example, where a large number of upholstered furniture pieces are present to absorb sound or in a room where lively acoustics are desired.
	With respect to Claim 63, Dugan teaches wherein at least a portion of the perimeter portion (72) of the fibrous panel (24, when combined) is in a permanently-compressed state (Col. 8, Lines 34-41).
	With respect to Claim 64, Dugan teaches wherein an upper layer (layer adjacent veil/scrim #29) portion of the perimeter portion (72) of the fibrous panel (24, when combined) is in the permanently-compressed state and a lower layer (layer adjacent sheet #30) portion of the fibrous panel (24, when combined) is in a non-compressed state (clearly seen in Figure 8).  
	With respect to Claim 65, Dugan teaches wherein the entirety of the central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) is in a non-compressed state.  
	With respect to Claim 66, Dugan teaches wherein the recess floor surface (defined by at least a portion of surface of taper #72 extending from end #71 toward the central portion) extends inward from the side edge surfaces (71) and the 2recess further comprises a recess wall surface (defined by at least a portion of surface of taper #72 extending between the recess floor and an inner end of taper #72, adjacent the uncompressed central portion) extending upward from the recess floor surface to the first major surface.  
	With respect to Claim 70, Dugan teaches wherein the central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41) of the fibrous panel (24, when combined) has a first airflow resistance measured from the first major surface to the second major surface and the perimeter portion (72) of the fibrous panel (24, when combined) has a second air flow resistance measured from the recess floor surface to the second major surface, the second airflow resistance being greater than the first airflow resistance (increased airflow resistance inherent to compressed higher density of taper/perimeter portion #72  – Col. 8, Lines 29-41).  
	With respect to Claim 73, Dugan teaches wherein the recess (72) at least partially circumscribing the first major surface of the central portion (defined by main body of panel excluding tapered edges #72 – Col. 8, Lines 20-41).  
	With respect to Claim 88, Dugan teaches a surface covering system (Figure 1) comprising: a support structure (11); a plurality of acoustical building panels (20 – when replaced with panels #120 of Figure 8) according to claim 62 mounted to the support structure (11) so that side edge surfaces (71) of adjacent ones of the plurality of acoustical building panels (120) define a seam (where edges #71 meet) therebetween and the recesses (72) of the adjacent ones of the plurality of acoustical building panels (120) collectively define seam channels; a seam concealment sub-system (34/35) filling the seam channels and having an exposed surface (35) that is substantially flush with the first major surfaces of the plurality of acoustical building panels (120); and a coating (31) applied to the front surfaces of the plurality of acoustical building panels (120) and the exposed surface (35) of the seam concealment sub-system (34/35) to give the surface covering system a monolithic appearance (as seen in Figure 1).  
	With respect to Claim 89, Dugan teaches wherein the coating (31) is a high solids paint (see table in Col. 10, Lines 47-59).  It is noted that the description of a high solids paint in Applicant’s Specification, [0099] describes the paint of Dugan, as the paint of Dugan includes a liquid carrier (i.e. water, see table), a solid blend comprising: a binder having a pH of at least about 7.0 and a Tg of at least 20°C (i.e. latex emulsion, see table); a pigment (see pigment/filler in table); and a viscosity modifier (see table)
	With respect to Claim 90, Dugan and Yeung are relied upon for the reasons and disclosures set forth above.  Dugan further teaches applying two coats of paint having an inherent, but unspecified dried thickness.  
	Dugan and Yeung fail to explicitly teach wherein the coating has a dried thickness between 7.5 mils to about 20 mils.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the coating has a dried thickness between 7.5 mils to about 20 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, adjusting the thickness of the dried coating would be obvious, and further, the thickness will vary depending on the application method as well as the skill level of a user applying the coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to acoustical building panels, monolithic surface covering system incorporating an acoustical building panel, and methods of forming and installing the same are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837